292 F.2d 494
W. W. ALBERTS, Appellant,v.FORD MOTOR COMPANY.Bertha ALBERTS, Appellant,v.FORD MOTOR COMPANY.
No. 13524.
No. 13525.
United States Court of Appeals Third Circuit.
Argued May 26, 1961.
Decided July 10, 1961.

Harry Alan Sherman, Pittsburgh, Pa., for appellant.
John G. Buchanan, Jr., Pittsburgh, Pa., for appellee (Buchanan, Ingersoll, Rodewald, Kyle & Buerger, Pittsburgh, Pa., on the brief).
Before BIGGS, Chief Judge, and McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
The jury in answer to the first interrogatory propounded under the special verdict pursuant to Rule 49(a), Fed.R.Civ.Proc., 28 U.S.C., found the respective Lincoln Continental automobiles were "fit for the ordinary purpose for which automobiles are used." In view of this fact it makes no difference that the court did not charge with respect to express warranty. We perceive no error in the record prejudicial to the plaintiffs' causes. Consequently, the judgments will be affirmed.